Freedman, P. J.
This was an action brought by the plaintiff to recover for broker’s commissions for the sale of real estate.
The plaintiff was a tenant of the defendant, and was told by her, and given a written statement to the effect, that if the plaintiff would sell certain premises belonging to the defendant for the sum of $18,000, she would pay him a commission. The plaintiff called upon one Hay, and suggested to Hay that it would be a good thing if he (Hay) would buy the property, but did not state any price and made no contract with Hay regarding its sale to him. It appears that subsequently one HcHahon endeavored to effect a sale of the property to Hay, but did not succeed. Hay was sworn as a witness for the defendant, and testified that he bought the property and that he paid $17,000 therefor. He was not allowed to state who induced him to make the purchase. The exclusion of that evidence seems to have been erroneous, but it is not necessary to determine that question here. The defendant was called and testified that she sold the property to Hay through one Hiles, for the sum of $17,000. From all the facts and circumstances disclosed by the testimony, I fail to see how the plaintiff earned his commission. There is nothing to show that he was the procuring cause of the sale. He did not bring the minds of the parties together. He did not ever name the price to the subsequent purchaser at which the property could be bought, and nothing appears to have been done by him in the way of a sale, except the conversation before stated to have been had-with Hay, which does not appear to have been acted upon in any way, nor did the defendant obtain the sum of $18,000 for the property, at which price alone the plaintiff had been authorized to procure a purchaser.
For these reasons the judgment should be reversed.
HaoLean and Leventritt, JJ., concur.
Judgment reversed, new trial ordered, with costs to appellant to abide event.